United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 96-3787ND
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District of
      v.                                 * North Dakota.
                                         *
Darryl Lawrence Thompson,                *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: May 21, 1997
                                Filed: May 30, 1997
                                 _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

       Darryl Lawrence Thompson appeals his guidelines sentence. Because the
controlling law is clear, an extended discussion of the issue raised on appeal will serve
no useful purpose. Having reviewed the record and the parties' briefs, we reject
Thompson's contention that the district court improperly refused to grant Thompson a
two-level reduction for acceptance of responsibility. In our view, the district court's
findings are not clearly erroneous and no error of law appears. We thus affirm
Thompson's sentence. See 8th Cir. R. 47B.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.